DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of App. 16/280,142 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The amendment filed January 1st, 2021 has been entered. Claims 1-20 remain pending. Claims 1, 15 and 18 have been amended. Claims 2-3 and 8 have been cancelled.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed October 5th, 2020.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLemore (US 7,640,693) in view of Benner et al. (US 7,562,453) and Moorhead (US 4,449,316).

Regarding claim 1, McLemore teaches a snake snare barrier (“Snake Fence”, Title) comprising: a first layer of netting (Fig. 2, “poly netting”, 2B) and a second layer of netting (Fig. 2, “poly netting”, 2C); the first layer defining a first plurality of through holes of a first size; the second layer defining a second plurality of through holes of a second size (“poly netting 1A/1B is either polyethylene or polyurethane with openings”, Col. 1, Lines 62-63; thus both layers of netting have openings or through holes which, by definition, each have a size); the first layer having each edge substantially not connected to any edge of the second layer by a seam (Fig. 2 shows the edges of “poly netting” 2B/2C is separated by the circumference of “stakes” 2A, thus substantially not connected).
McLemore does not expressly disclose wherein the first size is larger than the second size; the netting being flexible under its own weight along substantially an entire length and width, and the netting being capable of being unrolled along the length and draped across a top of a vertical support, and the netting substantially conforming to a shape of the vertical support under its own weight after being draped thereupon; and each layer has a width that measures between 9 inches and 24 inches.
However, in an analogous animal barrier art, Benner teaches the netting being flexible under its own weight along substantially an entire length and width (Fig. 5, “flexible plastic netting”, 18), and the netting being capable of being unrolled along the length (Fig. 5, “flexible plastic netting” 18 shown rolled and thus capable of being unrolled) and draped across a top of a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of McLemore to further include the netting being flexible under its own weight along substantially an entire length and width, and the netting being capable of being unrolled along the length and draped across a top of a vertical support, and the netting substantially conforming to a shape of the vertical support under its own weight after being draped thereupon, as taught by Benner, to allow the netting to more easily be placed at different heights along a vertical support and provide a compact means such as rolling/unrolling the netting for transport.
McLemore as modified by Benner does not expressly disclose the first size being larger than the second size; each layer has a width that measures between 9 inches and 24 inches.
However, in an analogous animal barrier art, Moorhead teaches the first size (Fig. 2, “interstices”, 64) being larger than the second size (Fig. 2, “interstices”, 62; shown smaller than first).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of McLemore as modified by Benner to further include the first size being larger than the second size, as taught by Moorhead, to trap different size snakes (as discussed in Moorhead, Col. 3, Lines 32-45).
McLemore as modified by Benner and Moorhead does not expressly disclose each layer has a width that measures between 9 inches and 24 inches.


Regarding claim 2, McLemore as modified by Benner and Moorhead teaches the snare barrier of claim 1, but does not expressly disclose wherein the first size is at least 20% larger than the second size.
However, Moorhead further teaches wherein the first size (Fig. 2, “interstices”, 64) is larger than the second size (Fig. 2, “interstices”, 62; shown smaller than first).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of McLemore as modified by Benner and Moorhead wherein the first size is larger than the second size, as further taught by Moorhead, to trap different size snakes (as discussed in Moorhead, Col. 3, Lines 32-45).
McLemore as modified by Benner and Moorhead does not expressly disclose the first size is at least 20% larger than the second size. 
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of McLemore as modified by Benner and Moorhead wherein the first size is at least 20% larger than the second size, since it has been held that where the general conditions of a claim are disclosed in the prior art, such as 

Regarding claim 3, McLemore as modified by Benner and Moorhead teaches the snare barrier of claim 1 but does not expressly disclose wherein substantially all of the through holes in the first layer are larger than substantially all of the through holes in the second layer.
However, Moorhead further teaches wherein substantially all of the through holes in the first layer are larger than substantially all of the through holes in the second layer (Fig. 2 shows “interstices” 64 substantially larger than “interstices” 62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of McLemore as modified by Benner and Moorhead wherein substantially all of the through holes in the first layer are larger than substantially all of the through holes in the second layer, as further taught by Moorhead, to trap different size snakes (as discussed in Moorhead, Col. 3, Lines 32-45).

Regarding claim 4, McLemore as modified by Benner and Moorhead teaches the snare barrier of claim 1 but does not expressly disclose wherein the netting further comprises a third layer defining a third plurality of through holes of a third size.
However, Moorhead further teaches wherein the netting further comprises a third layer (Fig. 2, “areas”, 48/50) defining a third plurality of through holes (Fig. 2, “interstices”, 60) of a third size (Fig. 2, “interstices” 60 shown of a third size).


Regarding claim 5, McLemore as modified by Benner and Moorhead teaches the snare barrier of claim 4.
Further, Moorhead teaches wherein substantially all of the through holes in the first layer (Fig. 2, “interstices”, 64) are larger than substantially all of the through holes in the second layer (Fig. 2, “interstices”, 62; shown smaller than first), and substantially all of the through holes of the second layer are larger than substantially all of the through holes of the third layer (Fig. 2, “interstices”, 60; shown smaller than second).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of McLemore as modified by Benner and Moorhead wherein substantially all of the through holes in the first layer are larger than substantially all of the through holes in the second layer, and substantially all of the through holes of the second layer are larger than substantially all of the through holes of the third layer, as further taught by Moorhead, to trap different size snakes (as discussed in Moorhead, Col. 3, Lines 32-45).

Regarding claim 6, McLemore as modified by Benner and Moorhead teaches the snare barrier of claim 4.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of McLemore as modified by Benner and Moorhead wherein the second layer is between the first layer and the third layer, as further taught by Moorhead, since it has been held that rearranging parts of an invention, such as the location of the layers, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 7, McLemore as modified by Benner and Moorhead teaches the snare barrier of claim 4.
Further, Moorhead teaches wherein the netting further comprises a fourth layer (Fig. 2, “areas” 52/54) defining through holes of a fourth size (Fig. 2, “interstices” 62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of McLemore as modified by Benner and Moorhead wherein the netting further comprises a fourth layer defining through holes of a fourth size, as further taught by Moorhead, to trap different size snakes (as discussed in Moorhead, Col. 3, Lines 32-45) and since it has been held that mere duplication of the essential working parts of a device, such as the layer of netting, involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 8, McLemore as modified by Benner and Moorhead teaches the snare barrier of claim 7.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of McLemore as modified by Benner and Moorhead wherein substantially all of the through holes in the first layer are larger than substantially all of the through holes in the second layer; substantially all of the through holes of the second layer are larger than substantially all of the through holes of the third layer; the second layer is between the first layer and the third layer; and the third layer is between the second layer and the fourth layer, as further taught by Moorhead, to trap different size snakes (as discussed in Moorhead, Col. 3, Lines 32-45).
McLemore as modified by Benner and Moorhead does not expressly disclose wherein substantially all of the through holes of the third layer are larger than substantially all of the through holes of the fourth layer.
	However, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of McLemore as modified by Benner and Moorhead wherein substantially all of the through holes of the third layer are larger than substantially all of the through holes of the fourth layer to prevent even smaller land animals from getting through the net and since it has been held that a mere duplication of the essential working parts of a device, such as a another netting layer with a larger or smaller size, involves only routine skill in the art. St. Regis Paper Co. v. Bernis Co., 193 USPQ 8. Additionally, such a 

Regarding claim 9, McLemore as modified by Benner and Moorhead teaches the snare barrier of claim 7 but does not expressly teach wherein the first through holes are between 1 inch wide and 3/4 inch wide; the second through holes are between 3/4 inch wide and 1/2 inch wide; the third through holes are between 1/2 inch wide and 1/4 inch wide; and the fourth through holes are between 1/4 inch wide and 1/8 inch wide.
	However, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of McLemore as modified by Benner and Moorhead wherein the first through holes are between 1 inch wide and 3/4 inch wide; the second through holes are between 3/4 inch wide and 1/2 inch wide; the third through holes are between 1/2 inch wide and 1/4 inch wide; and the fourth through holes are between 1/4 inch wide and 1/8 inch wide to prevent smaller animals from getting through the net and since such a modification would have involved a mere change in size of a component, such as changing the size of the additional layers. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, such as the holes in each layer getting progressively smaller to trap different size snakes (Moorhead, Col. 3, Lines 32-45), discovering the optimum ranges or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 10, McLemore as modified by Benner and Moorhead teaches the snare barrier of claim 1. Further, both McLemore and Benner teaches further comprising one or more vertical supports (McLemore, Fig. 1, “upright stakes”, 1C; Benner, Figs. 5 & 6, “vertical support” 14 & “vertical post”, 32) to attach to the netting (McLemore, Fig. 1, “netting”, 1A/1B; Fig. 5, “flexible plastic netting” 18; both shown attached to vertical/upright supports/posts/stakes). 

Regarding claim 11, McLemore as modified by Benner and Moorhead teaches the snare barrier of claim 1. Further, McLemore teaches further comprising one or more ground attachments (Fig. 1, “ground staples”, 1F) to attach the netting to the ground (“The netting (1A, 1B) of the snake fence is attached to the ground (1E) at various intervals by fasteners (1F)”, Col. 1, Lines 13-14).

Regarding claim 13, McLemore as modified by Benner and Moorhead teaches the snare barrier of claim 1. Further, McLemore teaches wherein the first layer and the second layer (Fig. 1, “poly netting”, 1A/1B) are connected to one another via a plurality of vertical attachments (Fig. 1, “fasteners”, 1D), the vertical attachments attaching the netting to vertical supports (Fig. 1, “upright stakes”, 1C; “The fasteners 1D are rings which attach the poly netting 1A/1B to the steel upright stakes 1C”, Col. 1, Lines 65-66).

Regarding claim 14, McLemore as modified by Benner and Moorhead teaches the snare barrier of claim 1 but does not expressly disclose wherein the first layer and the second layer are each between 18 inches and 48 inches wide.

Regarding claim 15, McLemore teaches a snake snare barrier kit (“Snake Fence”, Title; “to entrap a snake”, Col 1, Line 8) comprising: a first layer of netting (Fig. 2, “poly netting”, 2B) and a second layer of netting (Fig. 2, “poly netting”, 2C); the first layer defining a first plurality of through holes of a first size; the second layer defining a second plurality of through holes of a second size (“poly netting 1A/1B is either polyethylene or polyurethane with openings”, Col. 1, Lines 62-63; thus both layers of netting have openings or through holes which, by definition, each have a size), the first layer having each edge substantially not connected to any edge of the second layer by a seam (Fig. 2 shows the edges of “poly netting” 2B/2C is separated by the circumference of “stakes” 2A, thus substantially not connected); a vertical support (Fig. 1, “upright stake”, 1C); the netting being formed of plastic netting cord (“poly netting 1A/1B is either polyethylene or polyurethane”, Col. 1, Line 62; by definition, polyethylene or polyurethane is plastic).
McLemore does not expressly disclose the first size being larger than the second size; the netting is less than 1.5 mm in diameter, and the netting being flexible along substantially an 
However, in an analogous animal barrier art, Benner teaches the netting being flexible under its own weight along substantially an entire length and width (Fig. 5, “flexible plastic netting”, 18), and the netting being capable of being unrolled along the length (Fig. 5, “flexible plastic netting” 18 shown rolled and thus capable of being unrolled) and draped across a top of a vertical support (Fig. 5 & 6, “vertical support”, 14; “flexible plastic netting” 18 shown draped across the top of “vertical support” 14), and the netting substantially conforming to a shape of the vertical support under its own weight after being draped thereupon (Fig. 5, “flexible plastic netting” 18 shown conforming to the shape of “vertical support” 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of McLemore to further include the netting being flexible under its own weight along substantially an entire length and width, and the netting being capable of being unrolled along the length and draped across a top of a vertical support, and the netting substantially conforming to a shape of the vertical support under its own weight after being draped thereupon, as taught by Benner, to allow the netting to more easily be placed at different heights along a vertical support and provide a compact means such as rolling/unrolling the netting for transport.
McLemore as modified by Benner does not expressly disclose the first size being larger than the second size; the netting is less than 1.5 mm in diameter.
However, in an analogous animal barrier art, Moorhead teaches the first size (Fig. 2, “interstices”, 64) being larger than the second size (Fig. 2, “interstices”, 62; shown smaller than first).

McLemore as modified by Benner and Moorhead does not expressly disclose the netting is less than 1.5 mm in diameter.
However, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of McLemore as modified by Benner and Moorhead, wherein the netting is less than 1.5 mm in diameter since such a modification would have involved a mere change in size of a component, such as changing the thickness of the netting to trap the desired animal. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 16, McLemore as modified by Benner and Moorhead teaches the snake snare barrier kit of claim 15. Further, McLemore teaches further comprising one or more ground attachments (Fig. 1, “ground staples”, 1F) to attach the netting to a ground surface (“The netting (1A, 1B) of the snake fence is attached to the ground (1E) at various intervals by fasteners (1F)”, Col. 1, Lines 13-14), and the first layer having a length and width substantially the same as a length and width of the second layer (Figs. 1 & 2 show “netting” 1A/2B of the same length and width as “netting” 1B/2C).

Regarding claim 17, McLemore as modified by Benner and Moorhead teaches the snake snare barrier kit of claim 16. Further, McLemore teaches wherein the one or more ground attachments is one of a weight, a lawn staple, and a stake (Fig. 1, “ground staples”, 1F).


Regarding claim 18, McLemore as modified by Benner and Moorhead teaches the snake snare barrier kit of claim 16.
Further, Moorhead teaches wherein the netting further comprises a third layer (Fig. 2, “area” 48/50) defining third through holes of a third size (Fig. 2, “interstices” 60 shown of a third size), and the second size (Fig. 2, “interstices” 62) being larger than the third size (Fig. 2, “interstices” 60 shown of smaller than second size).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of McLemore as modified by Benner wherein the netting further comprises a third layer defining a third plurality of through holes of a third size, as taught by Moorhead, to trap different size snakes (as discussed in Moorhead, Col. 3, Lines 32-45).
McLemore as modified by Benner and Moorhead does not expressly disclose, the first layer, the second layer, and the third layer being substantially not connected to one another by a seam.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of McLemore as modified by Benner and Moorhead to further include the first layer, the second layer, and the third layer being substantially not connected to one another by a seam, since it has been held that mere duplication of the essential working parts of a device, such as an additional, third layer of netting not .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McLemore (US 7,640,693) in view of Benner et al. (US 7,562,453) and Moorhead (US 4,449,316), further in view of kwalitynets.com (Bird Protection Net. Catalog [online]. Kwality Nets Mfg Co., 2007. [retrieved on 2019-10-22]. Retrieved from the Internet: <URL: https://web.archive.org/web/20071114090710/https://www.kwalitynets.com/bird-protection-net.html>).

Regarding claim 12, McLemore as modified by Benner and Moorhead teaches the snare barrier of claim 1 but does not expressly disclose wherein the netting is made from netting material that is one of substantially transparent and substantially translucent.
However, in an analogous animal barrier art, kwalitynets.com teaches wherein the netting is made from netting material that is one of substantially transparent and substantially translucent (“This net is made of 100% CO-POLYMER NYLON & TRANSPARENT in colour”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of McLemore as modified by Benner and Moorhead wherein the netting is made from netting material that is one of substantially transparent and substantially translucent, as taught by kwalitynets.com, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McLemore (US 7,640,693) in view of Benner et al. (US 7,562,453) and Moorhead (US 4,449,316), further in view of Gaskamp et al. (US 9,237,743).

Regarding claim 19, McLemore as modified by Benner and Moorhead teaches the snake snare barrier kit of claim 16 but does not expressly disclose further comprising netting sensor that detects and transmits alerts when an animal is snared in the netting.
However, in an analogous animal barrier art, Gaskamp teaches further comprising netting sensor (“controller unit 300 may include a sensor”, Col. 23, Line 13) that detects (“to detect ambient light conditions” Col. 23, Lines 13-14) and transmits alerts (“proximate to the enclosure 101a, a camera 266, an illuminator 272 [e.g. infrared (IR) emitter, traditional light or other illumination device] and a transceiver 262 that transmits images to allow a user to view and monitor the trap area 107”, Col. 19, Lines 16-18) when an animal is snared in the netting (Intended use recitation; Additionally a camera and light sensor would be able to transmit the image of an animal caught in the netting).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of McLemore as modified by Benner and Moorhead further comprising netting sensor that detects and transmits alerts when an animal is snared in the netting, as taught by Gaskamp, to provide a means to alert an operator that an animal has been snared without having to go out and look at the trap.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McLemore (US 7,640,693) in view of Moorhead (US 4,449,316). 
Regarding claim 20, McLemore teaches a method for blocking or snaring snakes (“Snake Fence”, Title; “to entrap a snake”, Col 1, Line 8) comprising: attaching a flexible plastic netting  (“poly netting 1A/1B is either polyethylene or polyurethane”, Col. 1, Line 62; by definition, polyethylene or polyurethane is plastic) to a vertical support (Fig. 1, “upright stake”, 1C) with vertical attachments (Fig. 1, “fasteners”, 1D; “The fasteners 1D are rings which attach the poly netting 1A/1B to the steel upright stakes 1C”, Col. 1, Lines 65-66) along a perimeter to be protected (by definition, a “fence” encloses an area of ground to mark a boundary, control access, or prevent escape); wherein the netting has a first layer (Fig. 2, “poly netting”, 2B) and a second layer (Fig. 2, “poly netting”, 2C), with the first layer defining first through holes of a first size, the second layer defining second through holes of a second size  (“poly netting 1A/1B is either polyethylene or polyurethane with openings”, Col. 1, Lines 62-63; thus both layers of netting have openings or through holes which, by definition, each have a size), and a majority of each edge of the first layer is not connected to any edge of the second layer (Fig. 2 shows the edges of “poly netting” 2B/2C is separated by the circumference of “stakes” 2A, thus substantially not connected).
McLemore does not expressly disclose the first size being larger than the second size, each layer has a width that measures between 9 inches and 24 inches.
However, in an analogous animal barrier art, Moorhead teaches the first size (Fig. 2, “interstices”, 64) being larger than the second size (Fig. 2, “interstices”, 62; shown smaller than first).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of McLemore to further include the first 
McLemore as modified by Moorhead does not expressly disclose each layer has a width that measures between 9 inches and 24 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of McLemore as modified by Moorhead to further include each layer has a width that measures between 9 inches and 24 inches since such a modification would have involved a mere change in size of a component, such as changing the size of the netting to cover the desired area being protected from animals. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant's arguments filed January 5th, 2021 have been fully considered but they are not persuasive.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d applicant argues McLemore '693 teaches that two nettings of a same hole size are required to catch a snake. The prior art states unequivocally, "the size of the opening of the netting (1A, 1B) has to be proportionately smaller than the diameter of the snake being caught." (Emphasis added). Therefore, to catch a snake, McLemore '693 requires that holes from both netting (1A, 1B) have to be a set size smaller than a single diameter of a snake.
However, in an analogous animal barrier art, Moorhead teaches the first size (Fig. 2, “interstices”, 64) being larger than the second size (Fig. 2, “interstices”, 62; shown smaller than first).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier of McLemore to further include the first size being larger than the second size, as taught by Moorhead, to trap different size snakes (as discussed in Moorhead, Col. 3, Lines 32-45).
Contrary to applicant’s assertion, McLemore stating that the netting holes has to be proportionally smaller than the diameter of a snake does not preclude the use of different size holes proportionally smaller than the diameter of different size snakes. One having ordinary skill in the art before the effective filing date of the claimed invention would recognize the advantages of using different size netting in view of Moorhead.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647